Citation Nr: 0900747	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a skin disability, 
to include due to exposure to Agent Orange.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and December 2005 rating decisions of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims listed on the 
title page of the decision.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file. 

At the hearing, the undersigned took testimony related to a 
claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD, and noted that it was questionable 
whether the Board had jurisdiction over this claim.  In 
reviewing the record, it is clear that the RO has not 
adjudicated a claim of entitlement to service connection for 
a psychiatric disorder, other than post traumatic stress 
disorder.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of entitlement to service connection for PTSD and 
a right wrist disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Scoliosis is a congenital defect.

2.  There is no credible and competent evidence of a nexus 
between degenerative disc disease of the lumbar spine and 
service.

3.  There is no credible and competent evidence of a nexus 
between degenerative disc disease of the cervical spine and 
service.

4.  Acne vulgaris existed prior to service.

5.  There is no competent evidence that acne vulgaris 
increased in severity during service.

6.  There is no credible and competent evidence of a nexus 
between pityrosporon folliculitis and service, and the 
veteran has not been diagnosed with chloracne.


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by service, and lumbar arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  A neck disability, diagnosed as degenerative disc disease 
of the cervical spine, was not incurred in or aggravated by 
service, and cervical arthritis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

3.  Acne vulgaris was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.306 (2007).

4.  Pityrosporon folliculitis was not incurred or aggravated 
while on active duty, and it may not be presumed to be due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the December 2005 rating 
decision, which denied service connection for low back, neck, 
and skin disabilities.  The record, however, shows that any 
prejudice that failure caused was cured by the fact that VA 
notified the veteran in August 2005 correspondence the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In a March 2006 letter, the veteran 
was informed of how ratings and effective dates are assigned.  
The claims were readjudicated in a July 2006 statement of the 
case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated, to include VA medical records, 
private medical records, and records relied upon by the 
Social Security Administration in granting the veteran 
disability benefits.  The appellant was provided a hearing.

VA provided the veteran with an Agent Orange protocol 
examination that addressed the skin disability.  However, VA 
did not provide the veteran with examinations in connection 
with the claims for service connection for a low back 
disability or a neck disability.  The Board finds that 
examinations were not necessary to make decisions on these 
two claims.  Under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 
3.159(c)(4) (2007).

As to the claim of entitlement to service connection for a 
low back disability, the Board finds that degenerative disc 
disease of the lumbar spine may not be associated with the 
claimant's active duty.  Id.  The veteran has not claimed he 
sustained an injury to his low back in service.  He states he 
felt pain in his back and was diagnosed with scoliosis during 
service.  The diagnosis of scoliosis is shown in the service 
medical records.  Absent trauma, scoliosis which is an 
abnormal curvature of the spine, is a congenital defect, and 
not subject to service connection.  See 38 C.F.R. 
§§ 3.303(c), 3.309.  The evidence shows the veteran has been 
diagnosed with degenerative disc disease of the lumbar spine 
postservice.

The veteran has not claimed having constant back problems 
since service.  Rather, he reports the incident of back pain 
in service and then claims that he believes his post service 
diagnosis of lumbar degenerative disc disease is related to 
service.  This appears to be based on the in-service 
diagnosis of scoliosis.  The overwhelming evidence in the 
record shows that the veteran ruptured a disc in 1992-which 
is 20 years after the veteran's discharge from service.  
There are medical records dated prior to 1992 in the claims 
file, and none of them show the veteran reporting a chronic 
low back disability from his time in service.  Instead, they 
show the veteran having ruptured a disc in his low back in 
1992.

To sum up the evidence, the service medical records do not 
show a low back disease or injury in service.  A December 
1971 report of medical examination shows that clinical 
evaluation of the spine was normal.  There is no objective 
evidence of a low back disability until almost 20 years after 
the veteran's discharge from service.  To the extent that the 
veteran has possibly hinted that he has had chronic problems 
with his low back since service, the Board does not find such 
statements credible.  When reporting past medical history in 
medical records prior to 1992, the veteran made no mention of 
having a past history of low back pain (but mentioned a past 
history of right wrist pain).  As a result, the Board finds 
that a low back disability may not be associated with the 
veteran's active duty, and therefore an examination was not 
necessary.

As to the claim for service connection for a neck disability, 
the same finding applies.  The veteran has been vague about 
why he believes cervical degenerative disc disease is related 
to service.  He does not allege a history of inservice neck 
pain, and in-service neck injury, or chronic neck pain soon 
after being discharged from service.  The first report of 
neck complaints follows a May 2000 motorcycle accident.  This 
is almost 30 years after the veteran's discharge from 
service, and there is nothing to indicate a relationship 
between the post service diagnosis of cervical degenerative 
disc disease and service.  When reporting past medical 
history in medical records prior to 2000, the veteran made no 
mention of having a past history of neck pain.  As a result, 
the Board finds that a neck disability may not be associated 
with the veteran's active duty, and therefore an examination 
was not necessary.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  At the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial consideration of that evidence by the RO.  
Therefore the Board may review it in the first instance.  See 
38 C.F.R. § 20.1304(c) (2007).  After the February 2008 
hearing, the claims file was left open to allow the veteran 
to submit evidence of a nexus between his current 
disabilities and service.  Additional VA treatment records 
were received from both the veteran and his representative.  
The representative waived initial consideration of the 
evidence by the RO.  The veteran did not include a waiver 
with the records he sent in April 2008; however, they were 
duplicate records of those submitted by the representative.  
Thus, a separate waiver is not necessary.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
these adjudications.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

At the February 2008 hearing, the veteran testified that he 
remembered having back pain in service and being diagnosed 
with scoliosis.  He stated that he was told there was nothing 
that could be done and that he "still had pain."  The 
veteran noted that he began drinking in service to alleviate 
right wrist and back pain.  The veteran denied incurring any 
additional low back disability from the May 2000 motorcycle 
accident.  He claimed having neck pain since he was 19 years 
old and that he now had arthritis and degenerative disc 
disease.  The veteran denied having any low back pain prior 
to entering service.  As for his skin, the veteran stated he 
had been treated in service for his skin condition, which had 
done "nothing."  He noted he was currently going to VA 
because of the same skin condition.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records (including records 
associated with his Social Security Administration 
application for benefits), VA medical records, and testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).

Under 38 U.S.C.A. § 1153, a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The provisions of 38 C.F.R. § 3.306(b) provide that 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes the skin 
disease chloracne.  38 C.F.R. § 3.309(e).  The presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27, 630-41 
(May 20, 2003).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection.  
The reasons follow.

The Board touched on the bases for its denial of the claims 
related to the neck and low back when addressing why VA was 
not required to provide the veteran with examinations.  The 
findings made above are incorporated herein, but some will be 
repeated for thoroughness.  

The Board will address the claims involving the low back and 
neck first.  There is no showing of an injury to either the 
low back or neck in service, and the veteran does not contend 
such.  He reports having low back pain in-service.  Although 
the service treatment record does not show a complaint or 
finding of pain, he was diagnosed with scoliosis while on 
active duty.  At that time, the veteran complained of 
headache with nausea, vomiting, and dizziness and noted he 
had fallen backwards one year prior.  The examiner made no 
clinical findings pertaining to the neck or the low back.  X-
rays showed no gross abnormality except "slight scoliosis."  
A finding of scoliosis is not a disease or injury for which 
service connection can be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  

The first showing of an acquired low back disability dates 
from 1990, when the veteran was seen for back pain.  He noted 
he had had back problems "on and off" through is adult 
life.  The earliest records following the veteran's discharge 
from service are dated in 1988.  It was not until 1990 that 
there was any showing of back complaints when he was 
diagnosed with an acute lumbar strain, a diagnosis which 
would not lend itself to a finding of a chronic low back 
disability since discharge from service.  Thus, there is lack 
of any objective evidence of continuity of symptomatology 
following the veteran's discharge from service, and his 
statements do not establish a continuity of symptomatology, 
even if the Board accepted everything he has stated as true.  

To the extent that the veteran implies there is continuity of 
symptomatology related to low back problems, the Board does 
not find such allegations credible.  Records dated prior to 
1990 do not show reports by the veteran of a chronic low back 
problem.  A January 1988 private medical questionnaire shows 
the veteran did not report any low back problems in reporting 
his past medical history of injuries and broken bones.  He 
had the ability to report other disorders, but made no report 
associated with his low back.  An April 1990 physical 
examination for commercial drivers (which is prior to his May 
1990 complaint of severe low back pain at that time) shows he 
denied that he was suffering from any other disease or had a 
permanent defect from illness, disease, or injury.  

Thus, there is about an 18 year period without any evidence 
of a chronic low back disability.  When the veteran is seen 
prior to the report of acute low back pain in 1990, there is 
no past history of chronic low back disability since service.  
This is evidence against the veteran's claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  The preponderance of the evidence is against 
a finding that the veteran developed a low back disability in 
service.

The same findings can be said about the neck disability.  
Cervical degenerative disc disease was first shown in 2000-
almost 30 years after the veteran's discharge from service.  
This is evidence against the claim.  See id.  There is no 
evidence prior to this time showing chronic neck pain in 
service or for the decades following discharge from service.  
There are ample medical records dated between 1990 and 2000 
addressing various complaints by the veteran, yet none of 
them address the neck or cervical spine.  The preponderance 
of the evidence is against a finding that the veteran 
developed a neck disability from service.

As to the claim of entitlement to service connection for a 
skin disability, the veteran has been diagnosed with both 
acne vulgaris and pityrosporon folliculitis.  A June 1970 
report of medical examination shows that clinical evaluation 
of the skin was abnormal.  The examiner noted that the 
veteran had acne vulgaris on the face and shoulders and that 
it was mild.  Because acne vulgaris was noted at entry, the 
presumption of soundness does not apply to this diagnosis, 
and the issue before the Board is whether the pre-existing 
acne vulgaris was aggravated during the veteran's service.  
The Board finds that the preponderance of the evidence is 
against a finding that acne vulgaris was aggravated during 
service.  

A June 1971 service treatment record shows the veteran sought 
medication for his acne vulgaris.  The examiner made no 
clinical findings related the severity of the skin 
disability.  Rather, he made a notation that the medication 
was for acne on the face and back.  There is nothing in this 
clinical record that would indicate that the disability had 
worsened.  Further, a December 1971 medical examination 
report shows that clinical evaluation of the skin was normal.  
This finding alone is evidence against a finding that the 
disability worsened during the veteran's service.  

The earliest medical records following the veteran's service 
discharge date from 1988.  Acne vulgaris is not shown until 
the November 2004 VA examination-a period of over 30 years 
following discharge from service.  This only further supports 
the finding that the preexisting disability was not 
aggravated during service.  Finally, the first time the 
veteran reported a past medical history of treatment for acne 
was in a November 2003 private medical record.  Aggravation 
is not conceded where the disability underwent no increase in 
severity during service based on all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (providing presumption of aggravation created by 
section 3.306 applies only if there is an increase during 
service).  The evidence as a whole fails to show any sort of 
permanent aggravation of acne vulgaris while in service.  

As to the diagnosis of pityrosporon folliculitis, this 
diagnosis was not shown at entrance into service, and thus 
the issue is service incurrence.  The first time that this 
diagnosis is shown is in an August 2004 VA treatment record-
a period of more than 30 years after the veteran's discharge 
from service.  This is evidence against the veteran's claim.  
See Maxson, 12 Vet. App. 453.  As noted above, there are 
medical records as early as 1988, and there is no showing 
that the veteran had pityrosporon folliculitis or some other 
skin disability.  In fact, in reporting his past medical 
history in those earlier medical records, the veteran made no 
mention of a skin problem.  For example, private medical 
records dated from 1988 to 1992 show treatment for multiple 
complaints-none of which were related to the current skin 
problem the veteran claims is related to service.  A 1991 
private medical record shows that he had a mole removed from 
his forehead, and the veteran has not claimed that such mole 
is attributable to service.  It is clear that the veteran's 
allegations pertain to a skin problem on his back and face 
and not a mole.  In physical examinations conducted in 1988, 
1990, 1992, 1993, and 1996, the veteran did not indicate a 
past medical history of a skin problem.  While there is no 
specific question addressing the veteran's skin, he checked 
"no" for having suffered from any other disease, which the 
Board finds is evidence against a finding of continuity of 
symptomatology.  It can be argued that he did not want to 
report a skin problem because these examinations were related 
to his employment.  However, there is little reason to 
believe that a skin problem would negatively impact his job 
as a truck/bus driver.

In the August 2004 VA treatment record, the examiner noted 
that the veteran claimed he had had this skin disease since 
service.  He reiterated this at the November 2004 VA 
examination, and the examiner diagnosed, "Skin rash since 
his time in Vietnam, which has been diagnosed as chronic acne 
vulgaris and pityrosporon folliculitis."  The Board does not 
find that this is a nexus to service.  Acne vulgaris has 
already been determined to have existed prior to service and 
not been aggravated.  As for the diagnosis of pityrosporon 
folliculitis, there is no competent or credible evidence that 
this is related to service.  Again, there was no showing of 
such diagnosis until more than 30 years after the veteran's 
discharge from service.  When the veteran reported a medical 
history in earlier medical records, he made no mention of a 
skin problem.  Thus, to the extent that he reported to these 
examiners that he had had this skin problem since service, 
the Board accords his statements no credibility, when they 
are contradicted by the objective medical records and 
statements he made more than a decade before filing his claim 
for service connection.  The examiner's statements are 
clearly based upon history provided by the veteran, which 
history the Board does not find is credible, and thus the 
statements are not accorded any probative value.  See Black 
v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises).

The veteran's service records confirm that he served in the 
Republic of Vietnam during the Vietnam Era.  Hence, he was 
exposed to Agent Orange in service.  However, no medical 
professional has diagnosed chloracne.  A diagnosis of acne 
vulgaris, entered prior to the veteran's exposure to Agent 
Orange, cannot be deemed to be a diagnosis of chloracne or 
that such diagnosis is related to Agent Orange exposure.  
Therefore, neither direct nor presumptive service connection 
is warranted for the veteran's skin disorders, diagnosed as 
acne vulgaris and pityrosporon folliculitis.  38 U.S.C.A. §§ 
1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In sum, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for low 
back, neck, and skin disorders for the reasons described 
above.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include 
degenerative disc disease of the lumbar spine, is denied.

Service connection for a neck disability, to include 
degenerative disc disease of the cervical spine, is denied.

Service connection for a skin disability, to include acne 
vulgaris and pityrosporon folliculitis, is denied.


REMAND

Regarding the claim of entitlement to service connection for 
PTSD, at the February 2008 hearing, the veteran first 
reported a stressor that involved personal assault.  He had 
not claimed this personal assault as a stressor previously.  
Specifically, he has stated he was sodomized while in 
service, which resulted in the behavior that caused the 
service to separate the veteran from service.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures.  Specifically, 38 C.F.R. § 
3.304(f)(3) provides: If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The veteran in this case has not received the required 
notice.  The RO must provide the veteran with notice of the 
evidence necessary to corroborate a stressor during service 
to support his claim for PTSD due to personal assault, 
pursuant to 38 C.F.R. § 3.304(f).  This requirement is 
consistent with the duty to inform the claimant of the 
information and evidence needed to substantiate the claim.  
See 38 C.F.R. § 3.159(c).

Regarding the claim of entitlement to service connection for 
a right wrist disability, the veteran has indicated that he 
underwent surgery on his right wrist in the late 1970s at the 
Swedish Hospital in Seattle, Washington.  He completed a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, in August 2005, and VA never attempted to 
obtain those records.  The Board finds that an attempt to 
obtain these records must be made, as they are relevant to 
the veteran's claim.

Additionally, the veteran had provided permission to obtain 
July 2003 medical records from the Harborview Medical Center 
in Seattle, Washington.  The record reflects that in November 
2005, VA attempted to obtain those records.  The letter was 
returned as undeliverable.  A note, which appears to have 
been written by someone at the RO, shows "Wrong zip 
[code]."  The RO had used "98174" in the letter, and the 
correct zip code appears to be 98104.  Another attempt should 
be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran an 
appropriate stressor development letter.  
He should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The veteran should be requested to 
provide further detail concerning the 
claimed incident during which he was 
sodomized to allow corroboration of the 
claimed incident(s).

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the veteran's 
stressor(s).

3.  If any stressor is verified, the 
veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  

4.  The RO should attempt to obtain the 
medical records pertaining to the surgery 
on the veteran's right wrist (i) in the 
late 1970s from Swedish Hospital in 
Seattle, Washington; and, (ii) in 2003 at 
Harborview Medical Center in Seattle, 
Washington.

5.  If the 1970 records from the Swedish 
Hospital indicate a possible connection 
to service, whether by incurrence or 
aggravation, the RO should schedule the 
veteran for an examination to determine 
the likelihood that any post service 
right wrist disability was incurred or 
aggravated by service.  The import of any 
postservice injury must be addressed to 
include a May 2000 motor vehicle 
accident.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim(s).  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim(s).  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD and a right 
wrist disability.  If the benefits are 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


